BENTON, J.
“[T]he availability of a nonadoptive placement with a relative may not ... be considered as a factor weighing against termination of parental rights.” § 39.810(1), Fla. Stat. (2006). Since the child’s mother’s parental rights were terminated earlier, the “child will not be reunited with a parent, [and] adoption, under chapter 63, is the primary permanency option.” § 39.621(6), Fla. Stat. (2006). As the Department of Children and Family Services acknowledges, “the trial court here has not precluded the paternal great grandmother from being among that number seeking to adopt L.K.”
AFFIRMED.
VAN NORTWICK and HAWKES, JJ., concur.